Citation Nr: 1817346	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating for diabetes mellitus, type II in excess of 20 percent. 

2. Entitlement to service connection for renal insufficiency, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.



ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and a March 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  During that time period, the Veteran submitted additional evidence which has been included in the record for consideration.  38 U.S.C. § 7105(e) (2012).

The issue of entitlement to service connection for renal insufficiency, to include as secondary to service-connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected diabetes mellitus, type II required daily injections of insulin and a restricted diet but not regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (prior to and from December 10, 2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify regarding the diabetes mellitus, type II claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

As to the duty to assist regarding the Veteran's diabetes mellitus, type II claim, the Veteran was afforded a VA examination in March 2010.  At the December 2017 Board hearing, the Veteran's representative contended that the Veteran's service-connected diabetes mellitus, type II has increased in severity since the March 2010 examination and asked for a new examination.  Additionally, the Veteran stated he has increased his medication to control his diabetes mellitus, type II since the March 2010 examination.  During the 60-day abeyance period following the December 2017 Board hearing, the Veteran's representative submitted a private December 2017 Disability Benefits Questionnaire (DBQ) that outlines the current severity of the Veteran's diabetes mellitus, type II in accordance with the pertinent rating criteria.  The Board notes the December 2017 DBQ is adequate to show the current severity of the Veteran's diabetes mellitus, type II and reflects consideration of any increase in severity since the March 2010 VA examination.  The Veteran has not alleged that his symptoms have worsened since the December 2017 DBQ.  As such, remand for a new examination to assess the current severity of the Veteran's diabetes is not needed as the record contains contemporaneous evidence regarding the current severity of the condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding that mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his diabetes mellitus, type II claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods, based on the facts.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The rating criteria for the endocrine system, including diabetes, have been revised during the course of the Veteran's appeal, effective December 10, 2017.  When a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies.  VAOPGCPREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C. § 7104(c); VAOPGCPREC 3-2000 (Apr. 10, 2000).  Accordingly, the disability must be rated according to both the old and new rating criteria, and the Veteran must receive the benefit of the more favorable rating schedule.

Under the criteria effective prior to December 10, 2017, diabetes mellitus is rated under 38 C.F.R. § 4.104, DC 7913 and warrants a 20 percent evaluation when it requires insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is warranted when diabetes mellitus requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total evaluation of 100 percent is warranted when diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities, avoidance of strenuous occupational and recreational activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (prior to Dec. 10, 2017).

Under the criteria effective from December 10, 2017, diabetes mellitus is evaluated at 100 percent where it requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

A rating of 60 percent is available where diabetes requires one or more daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus  complications that would not be compensable if separately evaluated.

A rating of 40 percent is available where diabetes requires one or more daily injection of insulin, restricted diet, and regulation of activities.

A rating of 20 percent is available where diabetes requires one or more daily injection of insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.

Under both versions of the rating criteria, compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  

The term "regulation of activities" contained in DC 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that management of the Veteran's diabetes mellitus, type II requires a regulation of activities, which is a prerequisite for a 40 percent rating under both the criteria effective prior to and from December 10, 2017.  The management of the Veteran's diabetes mellitus, type II requires the use of insulin or an oral hypoglycemic agent, and a restricted diet, which is consistent with the 20 percent rating criteria.  See March 2010 Statement in Support, May 2014 VA Primary Care Note, February 2016 VA Ambulatory Care Note, and December 2017 DBQ. 

The evidence does not otherwise indicate that management of diabetes mellitus, type II also required avoidance of strenuous occupational and recreational activities, which is the additional criterion necessary for the next higher 40 percent schedular rating under the criteria effective prior to and from December 10, 2017.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).  For the period on appeal, there is no evidence to suggest the Veteran was required to avoid strenuous occupational and recreational activities to control his blood sugars and diabetes mellitus, type II.  Indeed, the March 2010 VA examination report and the December 2017 DBQ both document that the Veteran's treatment includes a restricted diet, insulin, and prescribed oral hypoglycemic agents, but not regulation of activities.  Further, during the December 2017 Board hearing, the Veteran testified he has increased his medication to control his diabetes mellitus, type II; he did not indicate that he was required to regulate his activities.  There is no evidence in the record that the Veteran's diabetes mellitus, type II requires that his activities be regulated.  

Regarding any compensable complications of diabetes, the Veteran is separately service-connected for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes, and the evaluation of those disabilities is not currently before the Board.  There is also a question as to whether the Veteran's renal insufficiency is secondary to his service-connected diabetes mellitus, and that issue is being remanded below.  There is no indication of any other complications of diabetes that may warrant a separate compensable evaluation.

As such, the weight of the evidence is against a finding that a rating in excess of 20 percent for diabetes mellitus is warranted for any period under the rating criteria effective prior to or from December 10, 2017.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, type II is denied.







REMAND

A. VA Examination

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, the record contains a March 2010 VA opinion indicating, in effect, that it would not be possible to offer a nexus opinion on the Veteran's renal insufficiency to his diabetes mellitus, type II without resorting to speculation.  The examiner explained that the Veteran's diabetes mellitus, type II was treated with a medication called Metformin and that one of the possible complications of Metformin is abnormal kidney function.  The examiner elaborated that it was not possible to determine the long term or permanent effect from Metformin.  However, whether the Veteran's renal insufficiency will improve in the future is immaterial to the question of its possible causal connection with the Veteran's service-connected diabetes mellitus, type II.  Additionally, the examiner did not provide an opinion on whether the Veteran's renal insufficiency was aggravated by his service-connected diabetes mellitus, type II.  See March 2010 VA Examination.  Moreover, the Veteran's representative has asserted that the March 2010 examination is inadequate.  See October 2012 Informal Hearing Presentation.  Consequently, this opinion is inadequate for the Board to rely on in evaluating the Veteran's claim of increased rating.  Thus, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

B. Private Treatment Records

In support of his renal insufficiency claim, the Veteran and R.M. indicated at the December 2017 Board hearing that he was seeking treatment for this condition from a private provider.  However, neither could recall the provider's name.  As the issue of service connection for renal insufficiency is being remanded for a new VA examination, the Veteran should be provided an opportunity to identify any treatment he has received.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include records from the provider who treated him for renal insufficiency.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2. Obtain and associate with the claims file VA treatment records from August 2017 to the present. 

3. If any records requested in items (1) or (2) are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

4. After completing the development requested in items 1 and 2, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his renal insufficiency.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's renal insufficiency was caused by the Veteran's service-connected diabetes mellitus, type II, to include any medications taken for the condition (including Metformin)?

B) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's renal insufficiency was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected diabetes mellitus, type II, to include any medications taken for the condition (including Metformin)?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).











Department of Veterans Affairs


